Reason for Allowance 
 1.	  Closest prior art Diaz et al. (US 2008/0309571) discloses a substantial plane wave interaction between an electric wave and a sample at an operation frequency ranging from 0.7 GHz to 20.0 GHz (Para 0085). Another prior art Kokurin (US 2011/0036617) discloses an electric wire suitable for transmitting an electrical current, e.g., an alternating current (AC) or direct current (DC), impulse or a communication signal such as a voice or data transmission signal.  More particularly it relates to special electric wires forming a compensating conductive circuit that enable a reduction in signal distortions for impulse and alternating signals caused by skin effect in electrical conductors (Para 0001 and 0028). 
          Claims 1-20 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“receiving a plurality of communication signals; and generating, by a transmitting device according to the plurality of communication signals, a plurality of wireless signals that induces a plurality of electromagnetic waves bound at least in part to a dielectric layer on an uninsulated conductor, wherein the plurality of electromagnetic waves propagates along the dielectric layer on the uninsulated conductor without requiring an electrical return path, wherein each electromagnetic wave of the plurality of electromagnetic waves conveys at least a portion of the plurality of communication signals, wherein the plurality of electromagnetic waves has a plurality of wave modes that at least reduces interference between the plurality of electromagnetic waves and enables a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves at least the portion of the plurality of communication signals.”

Conclusion
2.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462